Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Status
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2020 has been entered.
 
Claims 1-21 have been examined. Claims 12, 4, 13-, 16-17, 20 have been amended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vibhor et al. (US. 20140201144A1 hereinafter Vibhor).

With respect to claim 1, Vibhor teaches a method to prevent conflict during synchronization of medical data between a cloud repository on a cloud server and a plurality of local repositories on a plurality of local servers of healthcare facilities connected to the cloud server, wherein the plurality of local servers comprises a first local server and the plurality of local repositories comprises a first local repository on the first local server (‘144; Para 0297 : tracking and resolving conflict between pieces of data located in various storage devices and Para 0298 managing user created data synchronization through a cloud interface as illustrated in Para 0299); the data repositories shown can represent physical and/or logical data storage, including, for example, storage area networks or other distributed storage systems (‘144; Para 0366: the data repositories shown can represent physical and/ or logical data storage, including, for example, storage area networks or other distributed storage systems.), the method comprising:
In response to a loss of connection between the first local server and the cloud server (‘144; Para 0077: manipulate the data that is to be protected from loss; Para 0173: The database 146 can be efficiently replicated to a remote site for use in the event of a disaster or other data loss incident at the primary site ), causing the first local server to: 
access the first local repository instead of the cloud repository (‘144; Abstract: files to be synchronized are identified from the secondary storage, and copied to other client computing devices. Additionally, synchronized files may be viewed and accessed through a cloud and/or remote file access interface. );  
determine whether local data is associated with a shared patient registered with more than one healthcare facility among the healthcare facilities connected to the cloud server (‘144; Para 0092: one or more primary storage devices 104 can be shared by multiple client computing devices 102. As one example, a primary storage device 104 can be a disk array shared by a group of client computing devices ) and  
prohibit alteration of the local data if the local data is associated with the shared patient, wherein alteration of remote data on the cloud server that corresponds to the prohibited local data by any one of the other plurality of local servers is allowed (‘144; Para 0319: identified files may not be restored/synchronized from the secondary storage device(s) 108, but rather may be transferred from one client computing device to another directly. Thus, although the files to be synchronized may be backed up to the secondary storage device(s) 108, and the backup operation may trigger the synchronization process, the synchronization is performed by transferring the files from the source client computing device to the target client computing device. Thus, the bandwidth of the secondary storage computing device(s) 106's connection to the network 206 may advantageously be preserved). 
prohibit alteration of the local data if the local data is associated with the shared patient,. However, Vibhor discloses the client computing device(s) and corresponding applications  may create, access, modify, write, delete, and otherwise use primary data (‘144; Para 0081). 
It would have been obvious to one of ordinary skill in the art before the effective filing of claim invention to make use of data synchronization management of Vibhor in order to allowthe modification of remote data on the cloud device.  

Claims 1, 13 and 17 are rejected as the same reason with claim 1. 

With respect to claim 2, Zhang teaches: the method according to claim 1, wherein the method further comprising:
While the connection between the first local server and the cloud server is established, causing the first local server to:
--receive, from the cloud repository, remote data sent from any of the plurality of local servers to the cloud repository, wherein the remote data is associated with a predetermined patient (‘144; Abstract: files to be synchronized are identified from the secondary storage, and copied to other client computing devices. Additionally, synchronized files may be viewed and accessed through a cloud and/or remote file access interface. ) 
--store the remote data in the first local repository as local data (‘144; Para 0023: a data store; and a synchronization module executing in computer hardware comprising one or more computer processors and configured to: access user-defined synchronization criteria from the data store for identifying files to synchronize between a first primary storage device associated with a first client computing device and a second primary storage device associated with a second client computing device); and 
--if subsequently the remote data was updated by any of the plurality of local servers, receive the updated remote data from the cloud repository and replace the local data with the updated remote data, or if subsequently another remote data associated with the patient was sent from any of the plurality of local servers to the cloud repository, store the another remote data in the first local repository as another local data (‘144; Para 0336: A user attempting to access files through the cloud interface 208 may thus attempt to access files that are not yet synchronized to the user's client computing device. Alternatively, an earlier version of the file desired by the user may be present on the user's client computing device, whereas an updated version has not yet synchronized from another client computing device where it was recently updated.)  and
In response to the connection between the first local server and the cloud server getting reestablished, causing the first local server to: 
--re-access the cloud repository(‘144; Abstract) 
if the remote data was updated by any of the plurality of local servers while the connection is lost, receive the updated remote data and replace the local data with the updated remote data, or if another remote data was sent from any of the plurality of local servers to the cloud repository while the connection is lost, store the another remote data in the first local repository as another local data (‘144; Para 0173: The database 146 can be efficiently replicated to a remote site for use in the event of a disaster or other data loss incident at the primary site)  ; and
 (see: Zhang, [0035], where the mobile terminal sends the changed data thereof to the cloud server via the data synchronization request, and carries the attribute information about the changed data),.

Claims 14, 18 are rejected as the same reason with claim 2. 

With respect to claim 3, Zhang teaches the method according to claim 1, wherein alteration of the prohibited local data is allowed once the connection between the first local server and the cloud server is reestablished (‘144; Para 0319) 

Claims 15, 19 are rejected as the same reason with claim 3. 

With respect to claim 4, Zhang teaches the method according to claim 1, wherein while the connection between the first local server and cloud server is lost, new medical data associated with the shared patient is added as new local data in the first local repository (‘144; Para 0097) 

Claims 16, 20 are rejected as the same reason with claim 4. 

With respect to claim 5, Zhang teaches the method according to claim 1, wherein the first local computer determines whether the local data is associated with the shared 144; Abstract: Synchronization polices specify files to be synchronized based on selected criteria including file data, metadata, and location information. In general, files are initially copied from a primary client computing device to secondary storage.)   ( 

With respect to claim 6 Zhang teaches the method according to claim 5, wherein the metadata stored in the local data includes a patient ID, a patient name, an attributed facility ID, a common patient ID, a patient report information, an image information, and an editing status identifier information about (‘144; Para 0011: access synchronized files through a cloud and/or remote file access interface. For example, the user may access their files through a web browser after their identity is authenticated). 

With respect to claim 8, , Zhang teaches the method according to claim 7, wherein the first local computer determines whether the local data is associated with the shared patient based on the common patient ID in the metadata (‘144; Para 0011: access synchronized files through a cloud and/or remote file access interface. For example, the user may access their files through a web browser after their identity is authenticated).   

With respect to claim 21.    (New) The method according to claim 1, further comprising:
in response to the loss of connection between the first local server and the cloud server, causing the first local server to allow alteration of the local data if the local data is not associated with the shared patient (‘144; Para 0319: identified files may not be restored/synchronized from the secondary storage device(s) 108, but rather may be transferred from one client computing device to another directly. Thus, although the files to be synchronized may be backed up to the secondary storage device(s) 108, and the backup operation may trigger the synchronization process, the synchronization is performed by transferring the files from the source client computing device to the target client computing device. Thus, the bandwidth of the secondary storage computing device(s) 106's connection to the network 206 may advantageously be preserved). 


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vibhor et al. (US. 20140201144A1 hereinafter Vibhor) in view of Watanabe (US 7,234,033 B2, hereinafter, Watanabe). 

With respect to claim 7, Vibhor does not teach, according to the method according to claim 6, wherein the metadata of the local data is editable by a user through a graphical user interface (GUI) displayed by a computer coupled to the plurality of respective local servers. However, Watanabe discloses the aforementioned feature(‘033, Fig. 4D, where a GUI 407 is provided for the editing of local data).
	It would have been obvious for one of ordinary skill in the art at the time the invention was filed to include the teachings of Watanabe with those of Vibhor with the motivation of developing a method, system, and medium for easily synchronizing data and images between a local and cloud based platform involving multiple remote storage facilities.

Claim(s) 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vibhor et al. (US. 20140201144A1 hereinafter Vibhor) in view of Maresh et al. (US 8,065,166 B2 hereinafter, Maresh) 

With respect to claim 9, Vibhor does not teach, according to :the method according to claim 1, wherein the medical data is a DICOM-format image or a patient’s medical report. However, Maresh discloses the aforementioned feature (‘166, column 2, lines 30-32, where equivalent message or system communication, or the like, to transmit the medical file, for example, medical report files, from the radiology information system).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to include the teachings of Maresh with those of Vibhor with the motivation of providing medical data in DICOM format

With respect to claim 10, the combined art teaches the method according to claim 9, Maresh discloses wherein the DICOM-format image is a medical image taken using a modality in a medical facility connected to a computer coupled to the plurality of respective local servers (‘166, column 8, lines 6365, where a PACS can comprise, without limitation, for example, a worklist broker, an image server, an archive manager, display workstation software, and other components). 

With respect to claim 11, Vibhor does not teach according to the method according to claim 1, wherein each of the plurality of local servers is coupled to a local computer. However Maresh discloses the aforementioned feature (‘166, Fig. 1, where local servers are coupled to local computers). 
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to include the teachings of Maresh with those of Vibhor with the motivation of storing medical data through local servers coupled to a local computer


With respect to claim 12, Vibhor does not teach according to the method according to claim 1, wherein the cloud repository on the cloud server is a repository for a cloud-based Picture Archiving and Communication System (PACS) . However, Maresh discloses the aforementioned feature (.166, column 8, lines 6365, where a PACS can comprise, without limitation, for example, a worklist broker, an image server, an archive manager, display workstation software, and other components).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to include the teachings of Maresh with those of Vibhor with the motivation of providing the cloud repository PACS. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference of Vibhor applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D COOPER whose telephone number is (571)272-9437.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEP V NGUYEN/Primary Examiner, Art Unit 3686